Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 4, 5 and 10 are allowed.
The following is an examiner’s statement of reasons for allowance: Gradl (US 9,835,114 B1) was presented in a previous Office Correspondence, but Examiner's closest art, Kraibuhler et al. (US 2014/0197576 A1) hereinafter Kraibuhler, is presented below.
Kraibuhler teaches a laminating and modeling method for modeling a three-dimensional modeled object (50) having a main surface and a side surface extending in a direction intersecting with the main surface from an end portion of the main surface by sequentially laminating layers (Title; Abstract), the method comprising:
a layer formation step of individually forming each of the layers by forming, weld beads (70) arranged in a horizontal direction on a table (13) having a target surface on which the layer is formed (Fig 6a), the weld beads including:
one or more first end portion weld beads that form an outside region of the layer in a radial direction of the layer (outer layer 50’);
one or more second end portion weld beads that form an inside region of the layer in the radial direction of the layer (Fig 6b); and
center portion weld beads (50) that form a center portion of the layer, wherein the layer formation step is repeated such that the weld beads are laminated on the formed layers (Fig 6a),
the layer formation step is repeated such that the weld beads are laminated on the formed layers,
the layer formation step comprises:
a center portion weld bead formation step of setting the table (13) in a horizontal state such that the target surface faces upward in a vertical direction and forming the center portion weld beads to overlap in a direction in which the target surface extends (Fig 6a; [0039]);
a first end portion weld bead formation step of:
inclining the table (13) such that the target surface faces a first inclination direction intersecting with the vertical direction (Fig 6b; [0039]); and
forming the one or more first end portion weld beads (50’) to overlap one of the center portion weld beads located at an uppermost end in the vertical direction (Fig 6b; [0039]).
However the prior art does not teach or fairly suggest laminating metal layers via arc welding comprising a second end portion weld bead formation step of:
inclining the table such that the target surface faces a second inclination direction that is opposite to the first inclination direction; and
forming the one or more second end portion weld beads to overlap one of the center portion weld beads located at an end opposite to the end at which the one or more first end portion weld beads are formed, wherein
when the table is inclined, the one or more second end portion weld beads are located above the center portion weld beads in the vertical direction. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE P BERSABAL whose telephone number is (571)272-8952. The examiner can normally be reached M-F 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTINE BERSABAL/Examiner, Art Unit 3726                                                                                                                                                                                                        
/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726